Case 1:21-cv-01251-RM Document 1 Filed 05/06/21 USDC Colorado Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No.

BEN DURAN,
An individual,

Plaintiff

v.

POWER SERVICES COMPANY, a Colorado corporation,

Defendant.



                    COMPLAINT AND REQUEST FOR JURY TRIAL


        Ben Duran, through his attorneys, Steven L. Murray of Murray Law, LLC, and

Thomas H. Mitchiner of Mitchiner Law, LLC, asserts the allegations and claims below

against Defendant, Power Services Company.

        This dispute is an employment discrimination case about Defendant’s

discriminatory treatment of Mr. Duran, based on his disability and issues related to his

disability, under the Americans with Disabilities Act of 1990 and the American with

Disabilities Amendments Act of 2008, as amended, 42 U.S.C. § 12101, et. seq.,

[collectively referenced as the ADA].

        Duran also alleges claims for Defendant’s breach of contract and violation of the

doctrine of promissory estoppel.




                                            1
Case 1:21-cv-01251-RM Document 1 Filed 05/06/21 USDC Colorado Page 2 of 14




                                         I. PARTIES

         1.    Duran, a male, is a United States citizen and resident of Windsor, Colorado.

         2.    At all times in issue, Duran resided and worked in the Judicial District of the

Court.

         3.    Defendant Power Services Company is a Colorado business registered with

the Colorado Secretary of State.

         4.    At all times in issue, Defendant conducted business in Greeley, Colorado,

within the Judicial District of this Court.

                             II.   JURISDICTION AND VENUE

         5.    Jurisdiction is asserted under the ADA, 42 U.S.C. § 12117(a).

         6.    Supplemental jurisdiction is proper under 28 U.S.C. § 1367(a).

         7.    At all times at issue, Duran was an employee of Defendant as defined by

the ADA, and Defendant was an employer as defined by the ADA.

         8.    Duran is a member of the ADA’s protected class. He was a qualified person

with a disability under the ADA.

         9.    Pursuant to 28 U.S.C. § 1391(b)(c), venue is proper in this Court because

the events and claims arose in the Judicial District of this Court.

                          III. ADMINISTRATIVE PROCEDURES

         10.   Before filing this action, Duran properly and lawfully exhausted all required

administrative prerequisites, procedures, and remedies.

         11.   On or about October 26, 2018, Duran filed a timely charge of discrimination

with the Equal Employment Opportunity Commission [Charge No. 541-2019-00231].


                                              2
 Case 1:21-cv-01251-RM Document 1 Filed 05/06/21 USDC Colorado Page 3 of 14




        12.      On February 9, 2021, the EEOC issued a Notice of Right to Sue letter to

 Duran.

        13.      This civil action is timely and properly filed because it is filed within 90 days

of the date of the Notice of Right to Sue letter.

                                IV. GENERAL ALLEGATIONS

        14.      On or about October 31, 2006, Duran began his employment with

 Defendant.

          15.    Defendant provides industrial and environmental cleaning services.

          16.    Duran served as Defendant’s General Manager.

          17.    Duran ran Defendant’s day-to-day operations, including but not limited to

 bidding and negotiating customer contracts and servicing the contracts.

          18.    Defendant terminated Duran’s employment on October 23, 2018.

          19.    In Duran’s approximate thirteen years of employment with Defendant, he

 was a dedicated employee, and he performed all his duties and responsibilities

 successfully.

        20.      At the time of Duran’s discharge, his salary exceeded $100,000.00.

        21.      At all times, Jim Humphrey was the President and Owner of Defendant,

and he served as Duran’s direct supervisor.

        22.      All actions of Humphrey discussed herein are actions of Defendant.

        23.      During Duran’s employment, and before Duran’s discharge from

employment, Defendant did not advise him that his conduct or performance was deficient

or below Defendant’s standards.


                                                 3
Case 1:21-cv-01251-RM Document 1 Filed 05/06/21 USDC Colorado Page 4 of 14




       24.   On October 15, 2015, Duran suffered the loss of Brandon, his son, under

tragic circumstances.

       25.   Duran was diagnosed with a disability in July 2018, and he began

treatment for his disability in July 2018.

       26.   Duran informed Defendant, including Humphrey, of his disability.

       27.   Duran took approved medical leave from employment from August 28,

2018, to September 29, 2018.

       28.   While Duran was on medical leave, he kept Humphrey and Defendant

updated on his medical condition.

       29.   Humphrey promised Duran his job was safe and told him not to worry about

his job.

       30.   Duran relied on Humphrey’s promise that his job was secure.

       31.   From September 2018 through the date of his discharge on October 23,

2018, Duran sought to return to work.

       32.   Duran informed Humphrey he was ready to return to work.

       33.   Defendant and Humphrey refused to meet with Duran to discuss his return

to work.

       34.   Duran and Humphrey would schedule a meeting, and Humphrey would

cancel the appointment.

       35.   Duran and Humphrey had a meeting set for September 29, 2018, at

Humphrey’s home, to discuss his return to work; however, Humphrey cancelled this

meeting.


                                             4
Case 1:21-cv-01251-RM Document 1 Filed 05/06/21 USDC Colorado Page 5 of 14




       36.    On October 23, 2018, Duran finally met with Humphrey at Humphrey’s

home, per Humphrey’s direction.

       37.    Humphrey terminated Duran’s employment in the October 23, 2018

meeting.

      38.     As a direct, foreseeable, and proximate result of the Defendant’s unlawful,

intentional discrimination complained of herein, Duran suffered injuries and losses,

including but not limited to loss of employment, the potential and/or actual loss of wages

the loss of emotional pain and suffering, inconvenience, mental anguish, loss of

enjoyment of life, earnings, income, benefits, diminution of earning capacity, actual and/or

potential retirement benefits, and future pecuniary losses.

      39.     Defendant acted intentionally willfully, with malice, and/or with reckless

indifference to the federally protected rights of Duran to be free from discrimination

secured by and under the laws of the United States, including the ADA.

                               V. CLAIMS FOR RELIEF

                                    FIRST CLAIM
                               [Disability Discrimination]

      43.        Duran incorporates and restates all allegations previously asserted as

though fully incorporated herein.

       44.       The ADA makes it unlawful to “discriminate against a qualified individual

on the basis of disability.” 42 U.S.C. § 12112(a).

       45.    The ADA prohibits the Defendant from discriminating against Duran: (1)

regarding his compensation, terms, conditions, or privileges of employment, because of


                                             5
Case 1:21-cv-01251-RM Document 1 Filed 05/06/21 USDC Colorado Page 6 of 14




his disability and/or (2) by limiting, segregating, or classifying her in any way, which

would deprive, or tend to deprive him of employment opportunities, or otherwise

adversely affect his status as an employee, because of his disability.

       46.     Duran is a member of the ADA protected class.

       47.     At all times at issue herein, Duran was a “qualified individual” under the

ADA.

       48.     Duran is an individual who, with or without reasonable accommodation: (1)

could perform the essential functions of the employment positions he held with the

Defendant. 42 U.S.C. § 12111(8); and (2) possesses the requisite skill, experience,

education and other job-related requirements of the employment positions he held with

the Defendant.

       49.     Duran has a disability under the ADA. 42 U.S.C. § 12101(1)(A).

       50.     Duran has a physical or mental impairment that substantially limits one or

more major life activities of such individual; 42 U.S.C. § 12101(2) (A).

       51.     In July 2018, Duran began suffering from severe depression.

       52.     Duran’s depression substantially limited one or more of his life activities,

including concentrating, performing manual tasks, seeing, thinking, communicating,

performing tasks, and working. 42 U.S.C. § 12102(2)(B).

       53.     Defendant knew of Duran’s depression, his disability.

       54.     Defendant engaged in unlawful, direct, and intentional disability

discrimination against Duran because of his disability, and/or, his protected status as a

qualified individual with a disability.


                                             6
Case 1:21-cv-01251-RM Document 1 Filed 05/06/21 USDC Colorado Page 7 of 14




       55.    Defendant’s treatment of Duran, including terminating his employment,

was because of Duran’s disability and protected status under the ADA.

       56.    The    Defendant     discriminated      against   Duran:   (1)   regarding   his

compensation, terms, conditions, or privileges of employment, because of his disability;

and/or (2) by limiting, segregating, or classifying him in any way, which would deprive,

or tend to deprive him of employment opportunities, or otherwise adversely affect his

status as an employee, because of his disability.

       57.    The Defendant’s unlawful, intentional disability discrimination was created,

perpetrated, and/or tolerated by the Defendant’s officials and managers, all having

specific knowledge, or reason to know, of Duran’s disability and the discriminatory

actions set forth herein.

       58.    The Defendant’s treatment of Duran constitutes intentional, unlawful

disability discrimination, in violation of the ADA.

                                    SECOND CLAIM
                  [Disability Discrimination - Regarded as Disabled]

       59.    Duran incorporates and restates all allegations previously asserted as

though fully incorporated herein.

       60.    The ADA’s definition of disability and discrimination includes discrimination

against a person based on the person being regarded as having a physical or mental

impairment that substantially limits one or more major life activities of such individual.

42 U.S.C. § 12101(2) (A).




                                              7
 Case 1:21-cv-01251-RM Document 1 Filed 05/06/21 USDC Colorado Page 8 of 14




       61.      An individual meets the requirement of "being regarded as having such an

 impairment" if the individual establishes that he has been subjected to an action

 prohibited by the ADA because of an actual or perceived physical or mental impairment

 whether or not the impairment limits or is perceived to limit a major life activity.

       62.      Duran meets the standard of being regarded as having a physical or

 mental impairment under the ADA.

       63.      At all times at issue herein, Duran was a “qualified individual” under the

 ADA. Specifically, Duran was as an individual who, with or without reasonable

 accommodation, could perform the essential functions of the employment positions he

 held with the Defendant. 42 U.S.C. § 12111(8).

       64.      Defendant engaged in intentional, willful, and unlawful disability

 discrimination against Duran based on the Defendant regarding Duran as having a

 physical or mental impairment that substantially limits one or more of his major life

 activities of such individual. 42 U.S.C. § 12101(2) (A).

                                    THIRD CLAIM
                    [Disability Discrimination - Record of Disability]

       64.      Duran incorporates and restates all allegations previously asserted as

though fully incorporated herein.

       65.      The ADA’s definition of disability and discrimination includes discrimination

against a person based on the person’s record of having a physical or mental impairment

that substantially limits one or more major life activities of such individual. 42 U.S.C. §

12101(2) (A).


                                               8
 Case 1:21-cv-01251-RM Document 1 Filed 05/06/21 USDC Colorado Page 9 of 14




        66.    As set forth, Duran has a record of mental and physical impairments which

substantially affect one or more of major life activities, including performing manual tasks,

seeing, concentrating, thinking, communicating, and working. 42 U.S.C. § 12102(2)(B).

        67.    At issue herein, Duran was a “qualified individual” under the ADA.

Specifically, Duran was as an individual who, with or without reasonable accommodation,

could perform the essential functions of the employment positions he held with the

Defendant. 42 U.S.C. § 12111(8).

        68.    Defendant engaged in intentional, willful, and unlawful disability

discrimination against Duran including but not limited to discriminating against Duran

based on his record of a disability.

                                    FOURTH CLAIM
                                [Promissory Estoppel]


        69.    Duran incorporates and restates all allegations previously asserted as

though fully incorporated herein.

        70.    Defendant, through Humphrey, made one or more promises to Duran.

        71.    Defendant, through Humphrey, promised Duran his job was safe and

secure.

        72.    Defendant’s promises were of the nature that it should reasonably have

expected to induce action or forbearance by Duran.

        73.    Humphrey had the authority to make promises to Duran about the terms

and conditions of Duran’s employment.




                                              9
Case 1:21-cv-01251-RM Document 1 Filed 05/06/21 USDC Colorado Page 10 of 14




       74.    Defendant’s promises to Duran addressed matters of apparent and severe

importance to Duran. These matters included Duran’s reasonable desire to: (1) improve

his mental and physical health; and (2) return to work in a job in which he had succeeded.

       75.    Duran relied upon Humphrey’s promises by: (1) continuing to work to

improve his health and return to work; (2) not resigning his employment with the

Defendant; (3) seeking to meet with Humphrey to discuss returning to work; and (4) not

seeking other employment.

       76.    Duran’s reliance on Humphrey’s promises was reasonable.

       77.    Humphrey’s promises were unique to Duran, not general promises to

Defendant’s workforce.

       78.    Humphrey possessed the authority to make the promises to Duran and to

honor the promises.

       79.    Duran knew of Humphrey’s authority to make the promises and honor the

promises.

       80.    Duran suffered detrimental consequences because of his reliance on

Humphrey’s promises and Humphrey’s failure to honor the promises.

       81.    Specifically, Duran lost his employment with Defendant because the

Defendant and Humphrey did not honor its promises to Duran.

       82.    The promises created by the Defendant’s actions are binding because

justice can only be avoided by enforcement of the promise.




                                            10
Case 1:21-cv-01251-RM Document 1 Filed 05/06/21 USDC Colorado Page 11 of 14




      83.     Defendant’s breach of the promises made to Duran caused him to suffer

damages, injuries, and losses, including loss of employment, the potential and/or actual

loss of wages, earnings, income, diminution of earning capacity, damage to personal

and professional reputation, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life, and, actual and/or potential retirement benefits, future

pecuniary losses, and other damages to be determined.

                                   FIFTH CLAIM
                               [Breach of Contract]

      84.     Duran incorporates and restates all allegations previously asserted as

though fully incorporated herein.

      85.     Defendant, through Humphrey, promised Duran his job was safe and

secure.

      86.     Defendant’s actions, and Duran’s actions following this promise,

constituted a contract between Defendant and Duran.

      87.     Defendant breached the contract with Duran by discharging him from

employment.

      88.     Defendant’s breach of contract was intentional and willful.

      89.     Defendant’s breach of contract caused Duran to suffer economic damages

and losses, and compensatory damages and losses, including emotional distress and

related harms.




                                            11
Case 1:21-cv-01251-RM Document 1 Filed 05/06/21 USDC Colorado Page 12 of 14




                              VI. REQUEST FOR RELIEF


       WHEREFORE, the Defendant’s unlawful conduct directly caused Duran to suffer

injuries, damages, and losses;

       FURTHER, Duran respectfully requests this Court to enter judgment in his favor

and against Defendant on the claims in issue and award the following relief for Duran’s

claims for relief, under the ADA, and all other claims:

          (a)    To enter a judgment in favor of Duran and against Defendant, finding

   the acts of the Defendant constitute unlawful intentional discrimination in violation of

   the ADA.

          (b)    To enter a judgment in favor of Duran and against Defendant, finding

   the acts of the Defendant constitute breach of contract.

          (c)    To enter a judgment in favor of Duran and against Defendant, finding

   the acts of the Defendant constitute a violation of the doctrine of promissory estoppel.

          (d)    To award Duran damages for back pay, front pay, restored benefits,

   accommodations, actual monetary damages, loss of wages, salary, retirement

   contributions, all loss of income, and all loss of monetary damages to which he is

   entitled.

          (e)    To award Duran compensatory damages for emotional pain, suffering,

   inconvenience, mental anguish, loss of enjoyment of life, future pecuniary losses, and

   other non-pecuniary losses, and all loss of compensatory damages to which he is

   entitled.



                                            12
Case 1:21-cv-01251-RM Document 1 Filed 05/06/21 USDC Colorado Page 13 of 14




          (f)     To award Duran punitive damages.

          (g)     To award Duran attorney fees and costs.

          (h)     To award Duran pre-judgment and post-judgment interest at the

   appropriate rate provided by law.

          (i)     To direct Defendant to take such affirmative relief steps as are

   necessary to ensure that the effects of Defendant’s unlawful employment practices

   are eliminated and do not continue to affect Duran’s employment opportunities.

          (j)     Order the Defendant to reinstate Duran to employment.

          (k)     To award Duran front pay, and;

          (l)     To award Duran all other legal and equitable relief, to which

Duran is entitled under any law, this Court deems just, equitable, and proper.

                               VII. JURY TRIAL REQUEST

       Pursuant to Fed.R.Civ.P. 38 (a)(b)(c), the ADA, and all laws providing for a right

to trial by jury, Duran requests a jury trial of all claims and issues.

Respectfully submitted this May 6, 2021 by:


    Murray Law, LLC

    /s/ Steven Murray
    Steven Murray
    Murray Law, LLC
    1888 N. Sherman St., Ste 200
    Denver, CO 80203
    Phone: 303-396-9952
    E-mail: steven@smurraylaw.com




                                              13
Case 1:21-cv-01251-RM Document 1 Filed 05/06/21 USDC Colorado Page 14 of 14




   Mitchiner Law, LLC

   /s/ Thomas H. Mitchiner
   Thomas H. Mitchiner
   Mitchiner Law, LLC
   1888 N. Sherman St., Ste 200
   Denver, CO 80203
   Phone: 720-538-0371
   E-mail: tmitchiner@mitchinerlawllc.com


Attorneys for Plaintiff Ben Duran

Address of Plaintiff.
2010 Searay Ct, Windsor, CO 80550




                                            14
